DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 10 recite that the generators are disposed at a “remote location” relative to the electric motor. This language is indefinite as it is not clear how far away from the motor that the generator is required to be disposed to be considered “remote”, as the term usually is interpreted to mean a great distance or an entirely separate location.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0085541 A1 (Love et al.) in view of US 2012/0223524 A1 (Williams).
As concerns claim 1, Love et al. discloses a system for use in delivering pressurized fluid to a wellbore to be fractured, comprising: electric motors 42 electrically connected to a first turbine generator 44 wherein the turbine generators are configured to provide all of the electrical power to a fracturing operation comprising: fracturing fluid pumps 41 coupled to electric motors 42 and configured to be driven by the electric motors to pump fracturing fluid into a conduit in communication with the wellbore (figure 3), wherein each fracturing fluid pump is coupled to a single electric motor in a modular arrangement; and at least one electric blending system 46, at least one control system 38, and local equipment for the fracturing operation (figure 3). Love et al. lacks to explicitly disclose a second transportable turbine generator or variable frequency drives in communication with the electric motors and the turbine generators, wherein the variable frequency drives are configured to control a speed of the electric motors. Nevertheless, Williams discloses a system for providing power for a drilling operation that has multiple turbine generators (see figure 6) and variable frequency drives 98, 100, 102, 104, 106 in communication with the electric motors and the turbine generators, wherein the variable frequency drives are configured to control a speed of the electric motors (see at least 0067). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the additional generators to predictably meet the electrical demands of the system, or for backup and the variable frequency drives to obtain the predictable result of controlling the speed of the motors to provide the proper amount of energy and performance to meet the electrical demands of the system, as well as to maximize the operating life of the pumps and motors.
As concerns claim 2, as best understood, Williams discloses the system of claim 1, wherein the first and the second turbine generators are disposed at a remote location relative to the electric motor (figure 6). 
As concerns claim 3, the combination discloses the system of claim 1, wherein the first and the second turbine generators are powered by natural gas (Love et al. at 0029, Williams at the Abstract).
As concerns claim 4, liquid condensate is simply an obvious alternative that a person of ordinary skill in the art would select based on the fuels available at the wellsite.
As concerns claim 5, the combination discloses the system of claim 1, wherein the first and the second generators provide a dedicated source of electrical power for fracturing operations at the wellbore (Love et al. at least at 0029).
As concerns claim 6, the combination discloses the system of claim 1, wherein at least one coupled electric motor and fracturing fluid pump is located on a transportable trailer (the skids of Love et al. are equivalent, see 0028 disclosing transporting the skids by flatbed trucks).
As concerns claim 7, Williams discloses the system of claim 1, further comprising an electrical transformer that is in electrical communication with the turbine generators (0046).
As concerns claim 8, Official Notice is taken that transporting equipment necessary for a fracturing operation by tractor/trailer is notoriously obvious and conventional in the industry.
As concerns claim 9, Love et al. discloses a method of delivering fluid to a wellbore to be fractured, comprising: providing a first transportable turbine generator 44; providing electric motors 42 that are electrically connected to the first turbine generators, wherein the turbine generators are configured to provide all of the electrical power to supply a fracturing operation (figure 3), the fracturing operation comprising; fracturing fluid pumps 41 coupled to electric motors 42 and configured to be driven by the electric motors 42 and to pump fracturing fluid into a conduit in communication with the wellbore, wherein each fracturing fluid pump is coupled to a single electric motor in a modular arrangement (figure 4A); 31Docket No. (LG105F00) 180538-027003/US at least one electric blending system 46; at least one control system38; and equipment for the fracturing operation; supplying electricity to the electric blending system; supplying electricity to the electric motors coupled to the fracturing fluid pumps; blending a fluid with at least one electric blending system; and pumping the fluid into the wellbore (figure 3, at least 0006 et seq.). Love et al. lacks to expressly disclose second turbine generators or variable frequency drives in communication with the electric motors and the turbine generators, wherein the variable frequency drives are configured to control a speed of the electric motors. Nevertheless, Williams discloses a method for providing power for a drilling operation that has multiple turbine generators (see figure 6) and variable frequency drives 98, 100, 102, 104, 106 in communication with the electric motors and the turbine generators, wherein the variable frequency drives are configured to control a speed of the electric motors (see at least 0067). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the additional generators to predictably meet the electrical demands of the system, or for backup and the variable frequency drives to obtain the predictable result of controlling the speed of the motors to provide the proper amount of energy and performance to meet the electrical demands of the system, as well as to maximize the operating life of the pumps and motors.
As concerns claim 10, Williams discloses the method of claim 9, wherein the first and the second turbine generators are disposed at a remote location relative to the electric motors (see figure 6).
As concerns claim 11, the combination discloses the method of claim 9, wherein the first and the second turbine generators are powered by natural gas (Love et al. at 0029, Williams at the Abstract).
As concerns claim 12, liquid condensate is simply an obvious alternative that a person of ordinary skill in the art would select based on the fuels available at the wellsite.
As concerns claim 13, the combination discloses the method of claim 9, wherein the first and the second turbine generators provides a dedicated source of electrical power for fracturing operations at the wellbore (Love et al. at least at 0029).
As concerns claim 14, the combination discloses the method of claim 9, wherein at least one electric motor and at least one fracturing fluid pump are located on a transportable trailer (the skids of Love et al. are equivalent, see 0028 disclosing transporting the skids by flatbed trucks).
As concerns claim 15, the combination discloses the method of claim 9, further comprising providing an electrical transformer that is in electrical communication with the first and the second turbine generators (Williams 0046).
As concerns claim 16, Official Notice is taken that transporting equipment necessary for a fracturing operation by tractor/trailer is notoriously obvious and conventional in the industry.
As concerns claim 17, the combination discloses the method of claim 15, further comprising using the transformer to step down a voltage from the turbine generators to a voltage appropriate for the electric motors coupled to the fracturing fluid pumps (as the purpose of a transformer is to either step-up or step-down a voltage).
As concerns claim 18, Love et al. discloses the method of claim 9, further comprising providing a control system 38 configured to communicate with the variable frequency drives to provide fluid to the wellbore at a constant pressure.
As concerns claim 19, the combination discloses the method of claim 9, further comprising providing a control system 38 configured to communicate with the variable frequency drives to provide fluid to the wellbore at a constant flow rate.
As concerns claim 20, the combination discloses the method of claim 9, wherein the variable frequency drives are configured to control a maximum current available to the electric motors coupled to the fracturing fluid pumps (in as much as the purpose of a variable frequency drive is to control the current available to an electric motor).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,689,961 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the referenced patent, drawn to the same or similar subject matter and more narrowly drawn, obviously encompass the limitations of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/              Primary Examiner, Art Unit 3679